GODHAUX, J.
This is ia. suit against a notary and the surety on his official bond to recover for the loss incurred by plaintiff by reason of his having been in-*183¡Sliced to purchase from the notary on the faith of the latter’s paraph a mortgage note which was forged. 'The forgery is proved and it is established that plaintiff, relying upon its being genuine, and placing faith an the notary’s paraph, purchased it for face value on the date it purports to have been executed.
February 20, 1911.
There was judgment below against notary and surety ifor the face of the note and the interest therein specified, and the surety .appeals.
“The sureties on the official bond of a notary public are liable for any loss or damage caused by his fixing his notarial paraph to any mortgage note which he knew to be forged, and anyone injured by ■his act has a right of taction on the bond against his sureties.
“The measure of damages is the amount of the debt and interest intended to be secured by the 'mortgage.”
Flanagan vs. Spitzfaden, 7 Court of Appeal, 230.
The judgment is in accord with these principles and it is accordingly affirmed.
St. Paul, J., concurs in decree.